DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, 9, 12-14, 19-21, 24-29 and 34-41 are pending in this application.

Information Disclosure Statement
An IDS filed 4/8/2021 has been identified and the documents considered.  The signed and initialed PTO Form 1449 has been mailed with this action. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with.
The application has been amended as follows: 

IN THE CLAIMS:
Cancel claims 25-29.
Claim 9 (Currently Amended). The rAAV of claim 5, wherein the nucleotide 

Claim 12    (Currently Amended). The rAAV of claim 6, wherein the nucleotide 

Claim 20    (Currently Amended). The rAAV of claim 1, wherein the AAV capsid is selected from an AAV8, a rh64Rl, an AAV9, an AAVhu.37, [[or]] a rh10 capsid, or a variant thereof.

Claim 39    (Currently Amended). The rAAV of claim 34, wherein the AAV capsid is selected from an AAV8, a rh64Rl, an AAV9, an AAVhu.37, [[or]] a rh10 capsid, or a variant thereof.

Conclusion
The amendments to claims 9 and 12 are to conform to the language of claim 5 and 6 as amended. The amendments to claim 20 and 39 are grammatical in nature. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 6 am- 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARIA MARVICH/Primary Examiner, Art Unit 1633